RENDERED: SEPTEMBER 22, 2022
                                                       TO BE PUBLISHED



               Supreme Court of Kentucky
                              2021-SC-0450-MR


LATRICE MARIE LESLIE-JOHNSON AND                                   APPELLANTS
ANTHONY ANTIOUS JOHNSON, SR.,
INDIVIDUALLY, AND AS CO-
ADMINISTATORS OF THE ESTATE OF
ANTHONY ANTIOUS JOHNSON, JR.


                   ON APPEAL FROM COURT OF APPEALS
V.                         NO. 2021-CA-0131
                JEFFERSON CIRCUIT COURT NO. 17-CI-03363


HONORABLE AUDRA ECKERLE, JUDGE,                                       APPELLEE
JEFFERSON CIRCUIT COURT

AND

NORTON HOSPITALS, INC. D/B/A
NORTON HOSPITAL;
NORTON HEALTHCARE, INC.;
MARCELLO PIETRANTONI, M.D. AND
KENTUCKIANA PERINATOLOGY, P.S.C.                   REAL PARTIES IN INTEREST


             OPINION OF THE COURT BY JUSTICE VANMETER

                                  AFFIRMING

      Petitioners, Latrice and Anthony Johnson, Sr. (the Johnsons), filed a

petition seeking a writ of prohibition in the Kentucky Court of Appeals to

prohibit the enforcement of a July 30, 2020, Jefferson Circuit Court order

directing the couple to provide defendants Norton Healthcare (Norton) with nine

years of Facebook data. Concurrently, the Johnsons sought a writ of
mandamus directing the Jefferson Circuit Court to enter a different, and

severely constrained, discovery order. Following a close review of the record

and the issues, we affirm the Court of Appeals’ order denying the motion for

writs of prohibition and mandamus.

                               I.     Background.

      In 2012, Latrice Johnson gave birth to her son, Anthony, Jr., by way of

an emergency c-section. Unfortunately, Anthony, Jr. suffered a severe hypoxic-

ischemic brain injury, which the Johnsons allege ultimately caused his death

in 2017. Shortly thereafter, the Johnsons, acting as co-administrators of their

deceased son’s estate, filed a medical negligence claim against the real parties

in interest in Jefferson Circuit Court.

      Less than a month after they filed the case against Norton, the

defendants presented the Johnsons with interrogatories and requests for

production of documents in July 2017. Interrogatory number 32 asked the

Johnsons to identify all of the social media accounts in their possession dating

from September 20, 2012 (Anthony, Jr.’s birthdate) to the present. Request for

production number 14 asked the Johnsons to:

      Produce all data downloaded from your Facebook account, including
      but not limited to, all postings, profile information, wall posts,
      photos, videos, notes, information concerning events to which you
      have RSVP’d, messages sent and received by you and others, and
      comments made by you and others relating to wall posts, photos,
      videos, or any other content.




                                          2
By rule, discovery responses were due within thirty days. CR1 33.01(2),

34.02(2). Approximately a year later, Norton’s counsel followed up to request

when discovery might be answered. Finally, in February 2020, the Johnsons

confirmed that each parent operated a personal Facebook account; but

objected that the request was overbroad, unduly burdensome, harassing,

beyond the scope of proper discovery, and not reasonably calculated to lead to

the discovery of admissible evidence. Norton filed a motion in May 2020 to

compel the Johnsons to produce all downloadable Facebook data. The trial

court entered an order compelling the Johnsons to turn over the requested

Facebook data. After receiving an extension to review the data, the Johnsons

filed a motion to reconsider, or alter, amend, or vacate, the order for

production. The trial court denied their motion, after which the Johnsons filed

an original action in the Court of Appeals seeking writs of prohibition and

mandamus. The Court of Appeals denied the petition, which the Johnsons

have now appealed.

                              II.   Standard of Review.

      Writs are extraordinary remedies, which interfere with “both the orderly,

even if erroneous, proceedings of a trial court and the efficient dispatch of our

appellate duties[.]” Hoskins v. Maricle, 150 S.W.3d 1, 5 (Ky. 2004). “The

decision to issue a writ is entirely within this Court’s discretion” and applied

with “great caution.” Thompson v. Coleman, 544 S.W.3d 635, 637 (Ky. 2018).




      1   Kentucky Rules of Civil Procedure.

                                               3
Although we have recognized two circumstances in which writs are an

appropriate form of relief, the Johnsons concede only the second type of writ is

at issue in this case. Consequently, the Johnsons must show that “the lower

court is about to act incorrectly, although within its jurisdiction, and there

exists no adequate remedy by appeal or otherwise and great injustice and

irreparable injury would result.” Hoskins, 150 S.W.3d at 6 (citation omitted).

On appeal, this Court reviews the Court of Appeals’ legal reasoning de novo,

while assessing its factual findings for clear error. Grange Mut. Ins. Co. v.

Trude, 151 S.W.3d 803, 810 (Ky. 2004).

                                 III.   Analysis.

      Writs of the second class generally require petitioners to satisfy two

elements: (1) that “no adequate remedy by appeal or otherwise” exists; and (2)

that the petitioner “would suffer great and irreparable injury (if error has been

committed and relief denied).” Id. at 808. While we always require petitioners

to satisfy the first element, this Court has recognized some exceptions in

“certain special cases” in which petitioners are not required to show “specific

great and irreparable injury[,]” but instead that the nature of the error is one in

which “a substantial miscarriage of justice will result if the lower court is

proceeding erroneously, and correction of the error is necessary and

appropriate in the interest of orderly judicial administration.” Wal-Mart Stores,

Inc. v. Dickinson, 29 S.W.3d 796, 801 (Ky. 2000) (quoting Bender v. Eaton, 343

S.W.2d 799, 801 (Ky. 1961)). With regards to orders allowing discovery, we

have recognized that an adequate remedy will rarely exist “on appeal if the

                                         4
alleged error is an order that allows discovery.” Grange, 151 S.W.3d at 810.

Regardless, we have reserved invoking these exceptions for instances involving

the invasion of a recognized privilege “or some other important privacy interest

of the party resisting discovery.” Inverultra, S.A. v. Wilson, 449 S.W.3d 339,

345 (Ky. 2014); see also Richmond Health Facilities-Madison, LP v. Clouse, 473

S.W.3d 79, 82–83 (Ky. 2015) ([O]ur application of this exception is rare,

however, limited primarily to circumstances where the action for which the writ

is sought would violate the law, e.g.[,] by breaching a tightly guarded privilege

or by contradicting the requirements of a civil rule.” (internal quotation

omitted)).

      We addressed a nearly identical factual circumstance in Thompson v.

Coleman, 544 S.W.3d 635 (Ky. 2018). In that case, a decedent’s estate sued a

physician and others for medical negligence. 544 S.W.3d at 637. During

discovery, the defendants sought broad access to the decedent’s social media

accounts dating to one year prior to her death. Id. at 639. The estate objected,

arguing that most of the information on her social media would be irrelevant.

Id. In denying a writ petition challenging the trial court order granting the

defendants’ discovery request, this Court reasoned that CR 26.022 is to be



      2   CR 26.02(1) reads:
      Parties may obtain discovery regarding any matter, not privileged, which
      is relevant to the subject matter involved in the pending action, whether it
      relates to the claim or defense of the party seeking discovery or to the claim
      or defense of any other party, including the existence, description, nature,
      custody, condition and location of any books, documents, or other tangible
      things and the identity and location of persons having knowledge of any
      discoverable matter. It is not ground for objection that the information
                                            5
“read liberally” in order to ensure that both parties “have access to evidence or

information leading to evidence, allowing a full case to be brought to trial.” Id.

Additionally, the Court noted that the trial court took several steps to

safeguard the social media data, such as limiting the period sought, providing

a protective order, requiring all information be treated as “strictly confidential,”

and listing several restrictions on how the information could be used. Id.

      While social media is obviously a relatively new phenomenon, its inputs

are reducible to documents. In essence, Norton has requested production of

documents as contained in the Johnsons’ social media accounts. The civil

rules and our case law provide guidance as to the discovery of such

documents. As previously stated, CR 26.02(1), being read liberally, tilts in

favor of production. The party seeking to prevent discovery bears the burden of

showing not only the nonrelevance of the material, Morrow v. Brown, Todd &

Heyburn, 957 S.W.2d 722, 727 (Ky. 1997), but also that it is privileged.

Thompson, 544 S.W.3d at 638; Collins v. Braden, 384 S.W.3d 154, 163 (Ky.

2012). As in Thompson, the Johnsons in this case can point to no specific

privilege which the discovery order would violate, nor is the mere inclusion of

irrelevant, and possibly embarrassing, information on its own enough to merit

“special circumstances.”3



       sought will be inadmissible at the trial if the information sought appears
       reasonably calculated to lead to the discovery of admissible evidence.
       3 This court has held that “[a] protective order is within the full discretion and

authority of the trial court and is appropriate only to prevent a party from ‘annoyance,
embarrassment, oppression, or undue expense or burden.’” 473 S.W.3d at 83
(quoting Ewing v. May, 705 S.W.2d 910, 913 (Ky.1986)). In this case, the apparent
ease with which the Facebook record was produced indicates no burden or expense
                                            6
      In Collins, we outlined three means by which a party could resist

discovery of privileged material:

      Parties asserting privileges have numerous ways to establish the
      existence of . . . privilege when an opposing party challenges its
      existence.
             One common method is an in camera review by the trial
      court of the documents in question. This was the method
      employed in [Lexington Publ. Lib v.] Clark, 90 S.W.3d [53,] 63 [(Ky.
      2002)]. But this method can have its limitations. For example, it
      requires the trial court to “describe the documents” or “recite any
      factual bases” supporting its decision to facilitate appellate court
      review. Id. More importantly, in camera review can overly burden
      a trial court, especially in litigation where many documents are
      claimed to be privileged. Thus, instead of in camera review, a party
      claiming the privilege could produce a detailed privilege log with
      descriptions of the documents sufficient to establish the existence
      of the privilege (i.e., more than their titles). Or a party could make
      an “offer of proof” or proffer, like the process in KRE[4] 105(b),
      describing the documents (without going into the content of any
      statements or legal advice they contain, of course).
             How a party proceeds is up to it, unless the trial judge
      prefers one approach over the others or declines to allow the use of
      one in a given case. That call falls within the trial court's sound
      discretion. The only requirement is that when challenged, the
      party claiming the privilege must do more than merely assert the
      privilege. It must provide the court with sufficient information to
      show the existence of the elements of the privilege and to allow
      review of that decision by higher courts.

384 S.W.3d at 164–65. If a party claims that social media matter is
nonrelevant, no reason exists as to why one of the processes summarized
in Collins could not be utilized.



was involved. As to annoyance or oppression, those items involve continuous,
repetitive discovery tactics. See Britton v. Garland, 335 S.W.2d 329 (Ky. 1960) (holding
that trial court could protect litigants from such number and nature of depositions as
to seriously interfere with litigant’s proof and usurp time to present case). This case
involves one request for social media data. As to embarrassment, clearly the Johnson
might not want certain matters disclosed, but the trial court addressed that concern
in requiring non-dissemination.
      4   Kentucky Rules of Evidence.

                                           7
      CR 26.02(1) clearly permits discovery of “any matter, not privileged,

which is relevant to the subject matter involved” and that parties cannot object

simply because the information may not be admissible at trial so long as “the

information sought appears reasonably calculated to lead to the discovery of

admissible evidence.” “Relevancy is more loosely construed upon pre-trial

examination than at the trial, and the Rule requires only relevancy to the

subject matter involved in the action.” Richmond Health Facilities, 473 S.W.3d

at 83 (quotation and citation omitted). Given that the Johnsons have put their

mental and emotional state directly at issue in this litigation, Norton’s

discovery request for their social media accounts is reasonable.5 Moreover, the

Johnsons’ objection that the period Norton seeks access to is overly broad is a

direct result of their own failure to move the litigation along in a timely fashion.

Originally, Norton only sought the Facebook data from September 20, 2012

(the deceased child’s birthdate) to the present (which at the time of the original

complaint was 2017). Consequently, the Johnsons’ own tardiness in

responding to the interrogatories and requests for production is responsible for

the extended time period of data sought by Norton.6 Finally, we note that the



      5 The Johnsons’ pleadings explicitly recognize that information concerning their
relationship with their son and emotional well-being is fair game, as is the identity of
others with knowledge that may substantiate or negate plaintiffs’ claims. Plaintiffs’
Motion to Reconsider or Alter, October 30, 2020, p. 4.
      6The following timeline shows that the Johnsons’ counsel repeatedly failed to
produce the documents, or object to them, for nearly three years.
      July 5, 2017: Norton serves the interrogatories and request for production.
      October 23, 2018: Norton requests the discovery answers and the Johnsons’
counsel promises to “put the wheels in motion.”

                                           8
trial court ordered all Facebook data to be treated as “strictly confidential”

thereby minimizing the potential to misuse or abuse any irrelevant information

turned over by the Johnsons. We are constrained therefore, as we were in

Thompson, to conclude that the Johnsons have failed to show irreparable harm

and have not demonstrated that any error which may have occurred at the trial

level requires the invocation of our “special circumstances” exception to writs of

the second class.

                                 IV.   Conclusion.

      We find the Johnsons’ series of general objections to be without merit

and affirm the Court of Appeals’ denial of the writ.

      All sitting. All concur.




COUNSEL FOR APPELLANTS:

Paul A. Casi, II
Jeffrey Wayne Adamson
Paul A. Casi, II, P.S.C.



     April 12, 2019: The Johnsons’ counsel emails defense counsel and promises the
answers “shortly.”
      July 23, 2019: Defense counsel reminds plaintiffs’ counsel the responses are
two years late and plaintiffs’ counsel promises to have them “next week.”
       September 9, 2019: Plaintiffs’ counsel promises to have the responses
“finish[ed] this week.”
     February 21, 2020: Plaintiffs’ counsel finally provides defense counsel with the
answers.

                                          9
APPELLEE:

Hon. Audra Eckerle


COUNSEL FOR REAL PARTIES IN INTEREST
KENTUCKIANA PERINATOLOGY, P.S.C. AND
MARCELLO PIETRANTONI, M.D.:

Christopher T. Coburn
Scott Philip Whonsetler
Whonsetler Law, PLLC


COUNSEL FOR REAL PARITES OF INTEREST
NORTON HEALTHCARE, INC. AND NORTON HOSPITALS
INC. D/B/A NORTON HOSPITAL:

Beth Hendrickson McMasters
Virginia Leigh Schell
Stoll Keenon Ogden, PLLC




                              10